SWAN, Circuit Judge
(dissenting).
When this case was before the court on the former appeal, we said, after referring to Consumers Import Company v. Kabushiki Kaisha, 320 U.S. 249, 64 S.Ct. 15, 88 L.Ed. 30, in which a Captain Fagen was held not to be a general agent or managing officer, “While the court below might well upon the record here have made a similar finding with respect to Capt. Svendsen, it did not do so.”1 250 F.2d 777 at page 788. The opinion continued;
“Should the court find * * * that Capt. Svendsen was not a general agent or managing officer, then the owner will be entitled to exoneration as against the cargo owners. Should the court find that Capt. Svendsen was a managing agent, then the court must determine whether any neglect or failure to act on his part constituted negligence, and if so, whether the same was a proximate cause of the loss.”
On the same record my brothers now say: “It is our presently considered view that such a specific finding is here unnecessary.” I disagree. In depriving the vessel owner of exoneration as against the cargo owners I believe the court has departed from well established authority.
But my disagreement with the court is not limited to this point. As Judge Dimock stated in his supplemental opinion, 164 F.Supp. 12, the most probable cause of the fire was spontaneous combustion. I would affirm all the decrees on the grounds stated by the trial court.

. The court’s conclusion of law No. 7 was as follows: “The fire was not caused by the design or neglect of the petitioner and the Fire Statute is a complete defense as to all claims for cargo loss or damage.” However, we thought the conclusion “susceptible of interpretation as having been predicated solely on findings of a lack of causation.”